DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-25 are pending.
Applicant did not provide information disclosure statement (IDS). 
This application is a continuation application of U.S. application no. 15931814.
Continuation
This application is a continuation application of U.S. application no. 15931814 filed on May 14, 2020 now U.S. Patent 11282010 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11282010 (‘130 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘010 patent would anticipate, or render obvious, claim 1 of the instant application. 

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11282010 (‘130 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 16 of ‘010 patent would anticipate, or render obvious, claim 12 of the instant application. 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11282010 (‘130 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 16 of ‘010 patent would anticipate, or render obvious, claim 15 of the instant application. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11282010 (‘130 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 17 of ‘010 patent would anticipate, or render obvious, claim 16 of the instant application. 

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11282010 (‘130 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 20 of ‘010 patent would anticipate, or render obvious, claim 24 of the instant application. 


Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11282010 (‘130 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 20 of ‘010 patent would anticipate, or render obvious, claim 25 of the instant application. 

Allowable Subject Matter
The claims incorporate the same allowable and patent eligible subject matter as the parent case, application 15931814 now US Patent 11282010 and is therefore deemed allowable over the prior art of record and the 35 USC 101 rejection. However, the Double Patenting rejection must be overcome by either amendment or Terminal Disclaimer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Konanur (9978026) Discloses a system and method for computing optimal inventory targets in bill of materials in a multi-echelon supply chain.

Frech (20040044557) Discloses a supply chain logistics model that is adapted to educate and train a number of workshop participants in supply chain logistics through interactive role-playing carried out in a simulated supply chain system. The model includes a notional, predefined geographic region where product is manufactured and distributed.

Hwang (10/978895) Discloses Methods, systems, and computer programs that enable procurement risk to be efficiently and effectively managed and evaluated are described. In one aspect, inputs specifying one or more forward contracts in a sourcing portfolio for procuring a resource from one or more suppliers are received. Inputs specifying one or more aspects of a target sourcing strategy for procuring the resource also are received.

Boyce (US 9009073) Discloses a server for monitoring product availability at a retailer of products provided by a distributor is disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/           Examiner, Art Unit 3683